DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [024], line 6, the numeral reference number for the guide members should be changed to “32”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.     Claims 1, 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arita ( EP 2730419)  in view of Moriyama (JP 2013-169773) .

    PNG
    media_image1.png
    402
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    825
    723
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    892
    757
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    756
    811
    media_image4.png
    Greyscale


             As to claim 1, Arita discloses a liquid discharging apparatus comprising: 
            a holding member configured to hold a roll body on which a medium is wound; a transport unit configured to transport the medium fed from the roll body held by the holding member along a transport path in a transport direction;
              a transport unit (60)  configured to transport the medium (30) fed from the roll body  (90) held by the holding member (inherent in the cited art to hold the roll body 90) along a transport path in a transport direction


             As to claim 5, Arita discloses a liquid discharging apparatus comprising: 
            a holding member configured to hold a roll body on which a medium is wound; a transport unit configured to transport the medium fed from the roll body held by the holding member along a transport path in a transport direction;
              a transport unit (60)  configured to transport the medium (30) fed from the roll body  (90) held by the holding member (inherent in the cited art to hold the roll body 90) along a transport path in a transport direction
              a discharging unit (printhead 14) configured to discharge liquid onto the medium transported by the transport unit

          With respect to the limitation “an airflow generating unit configured to generate an airflow along a surface of the medium being transported on at least one of a path which is referred to as a vibration transport path of the transport path and on which the medium to be subjected to vibration by the vibration unit is transported and a path of the transport path that is downstream from the vibration transport path in a transport direction and upstream from the transport unit in the transport direction.”, it is submitted that the reciprocating carriage (10)  that reciprocates the printhead (14)  reads on the claim airflow generating unit as an airflow is generated as the carriage is reciprocated.  See Fig. 2.




	Arita does not teach the limitations:
           a vibration unit configured to apply vibration to the medium being transported from the holding member to the transport unit, 
            wherein a path on which the medium to be subjected to vibration by the vibration unit is transported, in the transport path, is referred to as a vibration transport path, and the vibration transport path is configured to extend vertically upward as approaching from the holding member to the transport unit.  

	As to claim 2 , Ariata modified by Moriyama teaches the liquid discharging apparatus according to claim 1, further comprising:
               a heating unit (40) configured to heat the medium being transported.

          Arita does not teach that the heating unit is provided  on a path that is downstream from the vibration transport path in the transport direction and upstream from the transport unit in the transport direction, in the transport path.  
        It would have been obvious to one having ordinary skill in the art at the time the invention was made to select desired location of the heating unit as being claimed , since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.



	Moriyama teaches a paper dust removing device (40) for use in a printer (1), the dust removing device comprises a vibration unit (lever 41 shown in Fig. 2 or eccentric rotating body 51 shown in Fig. 3, configured to apply vibration to the medium being transported from the holding member to the transport unit, 
            wherein a path on which the medium to be subjected to vibration by the vibration unit is transported, in the transport path, is referred to as a vibration transport path, and the vibration transport path is configured to extend vertically upward as approaching from the holding member to the transport unit.  

    PNG
    media_image4.png
    756
    811
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    647
    875
    media_image5.png
    Greyscale
 
           Therefore, it would have been obvious to one in the art to modify the printer of Arita with a dust removing device taught by Moriyama to remove the dust on the paper.

        As to claim 2 , Ariata modified by Moriyama teaches the liquid discharging apparatus according to claim 1, further comprising:
               a heating unit (40) configured to heat the medium being transported.

          Arita does not teach that the heating unit is provided  on a path that is downstream from the vibration transport path in the transport direction and upstream from the transport unit in the transport direction, in the transport path.  
.


    PNG
    media_image6.png
    830
    686
    media_image6.png
    Greyscale


Allowable Subject Matter
9.       Claims 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.     The following is a statement of reasons for the indication of allowable subject matter:  As to claims 3 and 4, the cited prior art combination does not teach or suggest the claim guide unit as recited in the claims.







	

    


11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853